DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 20190365341).
Considering claims 1, 15, Chan teaches a computer-implemented method/ a non-transitory computer-readable storage medium for providing a resultant image dataset for a volume of interest, comprising: 
receiving an X-ray image dataset (medical images (e.g. MRI and CT), Fig.1-2, [0041] input PET images) from the volume of interest ([0039] region of interest), wherein the X-ray image dataset has a first noise level (Fig.1-2, [0033] input images exhibit large variations in their image quality and statistical properties (e.g., by having different noise levels), [0041] input PET image is with a range of noise levels used in training the DL-CNN network); 
receiving a trained generator function (162, Fig.1-2), a parameter of the trained generator function being based on a first training image dataset ([0044] training a DL-CNN network 162 and method 200 for applying a low-quality (e.g., noisy) PET image 255 to the trained network 162 to generate a high-quality) and a second training image dataset for a training volume of interest ([0044]), wherein the first training image dataset and the second training image dataset have a first training noise level ([0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence 
determining a resultant image dataset for the volume of interest by applying the trained generator function received to input data including the X-ray image dataset received ([0039], [0044]), wherein the resultant image dataset has a second noise level, the second noise level being less than the first noise level ([0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence counts selected from the full dataset, each of these lower quality images corresponding to a different number of counts and therefore resulting in reconstructed images having a range of noise levels. Similarly, different noise levels can be obtained for the low-quality images 155(2,1), 155(2,2), . . . ,155(2,k) from subset of a full dataset generated a PET scan of patient 2, and all other patients up to a last patient (i.e., patient L for whom the low-quality images are 155(L,1), 155(L,2), . . . ,155(L,k) and the high-quality image is 153(L)), [0058]); and 
providing the resultant image dataset determined ([0056]-[0057]).
Considering claim 2, Chan teaches wherein the parameter of the trained generator function is based on a difference between the first training image dataset and the result of applying the trained generator function to the second training image dataset ([0045], [0056] each 
Considering claims 3, 19, Chan teaches wherein at least a portion of the noise of the first training image dataset is statistically independent of a portion of the noise of the second training image dataset ([0045], [0056] each of the full PET list-mode training datasets can be rebinned into a wide range of count levels (e.g., noise level 1, 2, . . . K as shown in FIG. 1, corresponding to 10%, 20%, . . . , 90% of the full dataset), [0054]).
Considering claim 4, Chan teaches wherein the first training image dataset and the second training image dataset are based on a training input image dataset, wherein the training input image dataset includes a training noise level, and wherein the training noise level is less than the first noise level ([0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence counts selected from the full dataset, each of these lower quality images corresponding to a different number of counts and therefore resulting in reconstructed images having a range of noise levels. Similarly, different noise levels can be obtained for the low-quality images 155(2,1), 155(2,2), . . . ,155(2,k) from subset of a full dataset generated a PET scan of patient 2, and all other patients up to a last patient (i.e., patient L for whom the low-quality images are 155(L,1), 155(L,2), . . . ,155(L,k) and the high-quality image is 153(L)), [0058]). 
Considering claim 5, Chan teaches wherein the first training image dataset is determined based upon a combination of the training input image dataset and first synthetic noise, and wherein the second training image dataset is determined based upon a combination of the training input image dataset and second synthetic noise ([0045], [0058]).

Considering claims 7, 18, Chan teaches receiving an X-ray parameter, the X-ray parameter describing at least one of an X-ray source, an X-ray detector and an X-ray apparatus, and wherein the input data includes the X-ray parameter ([0041]).
Considering claims 8, 16, 20, Chan teaches a computer-implemented method/a non-transitory computer-readable storage medium for providing a trained generator function, comprising: 
receiving or determining a first training image dataset for a training volume and a second training image dataset for the training volume ((e.g. MRI and CT), Fig.1-2, [0041] input PET images) from the volume of interest ([0039] region of interest), wherein the first training image dataset and the second training image dataset have a first noise level (Fig.1-2, [0033] input images exhibit large variations in their image quality and statistical properties (e.g., by having different noise levels), [0041] input PET image is with a range of noise levels used in training the DL-CNN network); 
determining a resultant image dataset by applying the trained generator function to the second training image dataset (Fig.1, [0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence counts selected from the full dataset, each of these lower quality images corresponding to a different number of counts and therefore resulting in reconstructed images 
adjusting a parameter of the trained generator function based upon a comparison of the first training image dataset and the resultant image dataset ([0045] a loss function is used to iteratively adjust parameters (e.g., weights and biases of convolutional and pooling layers) of DL-CNN network until stopping criteria are satisfied (e.g., convergence of the parameters to a predefined threshold) to generate the trained network 162. The loss function compares high-quality data 153 to results of a current version of the DL-CNN network to which low-quality data 155 is applied, [0055]-[0056]); and 
providing the trained generator function ([0045], [0055]-[0056]).
Considering claim 9, Chan teaches receiving a training input image dataset, wherein the training input image dataset has a training noise level ((e.g. MRI and CT), Fig.1-2, [0041] input PET images) from the volume of interest ([0039] region of interest), wherein the training noise level is less than the first noise level (Fig.1, [0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence counts selected from the full dataset, each of these lower quality images corresponding to a different number of counts and therefore resulting in reconstructed images having a range of noise levels. Similarly, different noise levels can be obtained for the low-quality images 155(2,1), 155(2,2), . . . ,155(2,k) from subset of a full dataset generated a PET scan of patient 2, and all other patients up to a last patient (i.e., patient L for whom the low-quality 
Considering claim 11, Chan teaches determining a first classification value by applying a trained classifier function to a difference between the resultant image dataset and the first training image dataset or the second training image dataset ([0045], [0056] each of the full PET list-mode training datasets can be rebinned into a wide range of count levels (e.g., noise level 1, 2, . . . K as shown in FIG. 1, corresponding to 10%, 20%, . . . , 90% of the full dataset)), wherein the parameter of the trained generator function is adjusted based upon the first classification value determined ([0045] a loss function is used to iteratively adjust parameters (e.g., weights and biases of convolutional and pooling layers) of DL-CNN network until stopping criteria are satisfied (e.g., convergence of the parameters to a predefined threshold) to generate the trained network 162. The loss function compares high-quality data 153 to results of a current version of the DL-CNN network to which low-quality data 155 is applied, [0055]-[0056]).
Considering claim 12, Chan teaches determining a second classification value by applying the trained classifier function to an expected difference image dataset ([0045]); and adjusting a parameter of the trained classifier function based upon the second classification value ([0045] a loss function is used to iteratively adjust parameters (e.g., weights and biases of convolutional and pooling layers) of DL-CNN network until stopping criteria are satisfied (e.g., convergence of the parameters to a predefined threshold) to generate the trained network 162. The loss function 
Considering claims 13, 14, Chan teaches a provider system/x-ray apparatus for providing a resultant image dataset for a volume of interest, comprising: 
an interface (Fig.8, [0132]), designed to receive an X-ray image dataset for the volume of interest (medical images (e.g. MRI and CT), Fig.1-2, [0041] input PET images, [0039] region of interest), wherein the X-ray image dataset has a first noise level (Fig.1-2, [0033] input images exhibit large variations in their image quality and statistical properties (e.g., by having different noise levels), [0041] input PET image is with a range of noise levels used in training the DL-CNN network), and receive a trained generator function (162, Fig.1-2), a parameter of the trained generator function being based on a first training image dataset ([0044] training a DL-CNN network 162 and method 200 for applying a low-quality (e.g., noisy) PET image 255 to the trained network 162 to generate a high-quality) and a second training image dataset for a training volume of interest ([0039], [0044]), wherein the first training image dataset and the second training image dataset have a first training noise level ([0045] Then the lower quality images 155(1,1), 155(1,2), . . . ,155(1,k) reconstructed from the scan of patient 1 can be generated using various subsets of coincidence counts selected from the full dataset, each of these lower quality images corresponding to a different number of counts and therefore resulting in reconstructed images having a range of noise levels. Similarly, different noise levels can be obtained for the low-quality images 155(2,1), 155(2,2), . . . ,155(2,k) from subset of a full dataset generated a PET scan of patient 2, and all other patients up to a last patient (i.e., patient L for whom the low-quality images are 155(L,1), 155(L,2), . . . ,155(L,k) and the high-quality image is 153(L))); and 

wherein the interface (Fig.8, [0132]) is further designed to provide the resultant image dataset determined ([0056]-[0057]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641